
	
		I
		112th CONGRESS
		1st Session
		H. R. 1181
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Griffin of
			 Arkansas (for himself and Mr.
			 Critz) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 11 of the United States Code to include
		  firearms in the types of property allowable under the alternative provision for
		  exempting property from the estate.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Gun Owners in Bankruptcy
			 Act of 2011.
		2.ExemptionsSection 522 of title 11, the United States
			 Code, is amended—
			(1)in subsection (d)
			 by adding at the end the following:
				
					(13)The debtor's aggregate interest, not to
				exceed $3,000 in value, in a single rifle, shotgun, or pistol, or any
				combination thereof.
					,
				and
			(2)in subsection (f)(4)(A)—
				(A)in clause (xiv) by
			 striking and at the end,
				(B)in clause (xv) by
			 striking the period at the end and inserting ; and, and
				(C)by adding at the
			 end the following:
					
						(xvi)The debtor's aggregate interest, not to
				exceed $3,000 in value, in a single rifle, shotgun, or pistol, or any
				combination
				thereof.
						.
				3.Effective date;
			 application of amendments
			(a)Effective
			 dateExcept as provided in subsection (b), this Act and the
			 amendments made by this Act shall take effect on the date of the enactment of
			 this Act.
			(b)Application of
			 amendmentsThe amendments made by this Act shall apply only with
			 respect to cases commenced under title 11 of the United States Code on or after
			 the date of the enactment of this Act.
			
